Case 2:20-cv-00258-AB-FFM Document 7 Filed 05/14/20 Page 1 of 4 Page ID #:114
Case 2:20-cv-00258-AB-FFM Document 7 Filed 05/14/20 Page 2 of 4 Page ID #:115




Bender v. Williamsport Area School Dist., 475 U.S. 534, 541 (1986). “Because of
the Congressional purpose to restrict the jurisdiction of the federal courts on
removal,” statutes conferring jurisdiction are “strictly construed and federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the
first instance.” Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations
and quotations omitted).

      There is a strong presumption that the Court is without jurisdiction until
affirmatively proven otherwise. See Fifty Assocs. v. Prudential Ins. Co. of America,
446 F.2d 1187, 1190 (9th Cir. 1970). When an action is removed from state court,
the removing party bears the burden of demonstrating that removal is proper.
Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

       Federal diversity jurisdiction exists when the parties are completely diverse
and the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332. Pursuant to
28 U.S.C. § 1441, a defendant may remove an action from state court to federal
court if the diversity and amount in controversy requirements are satisfied and if
none of the defendants are citizens of the forum state.

       The amount in controversy, for purposes of diversity jurisdiction, is the total
“amount at stake in the underlying litigation.” Theis Research, Inc. v. Brown &
Bain, 400 F.3d 659, 662 (9th Cir. 2005). “[I]n assessing the amount in controversy,
a court must ‘assume that the allegations of the complaint are true and assume that
a jury will return a verdict for the plaintiff on all claims made in the complaint.’”
Campbell v. Vitran Exp., Inc., 471 Fed. App’x 646, 648 (9th Cir. 2012) (quoting
Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993,
1001 (C.D. Cal. 2002)).

       “The ‘strong presumption’ against removal jurisdiction means that the
defendant always has the burden of establishing that removal is proper.” Gaus, 980
F.2d at 566. And while “‘a defendant’s notice of removal need include only a
plausible allegation that the amount in controversy exceeds the jurisdictional
threshold,’ . . . ‘[e]vidence establishing the amount is required’” when “defendant’s
assertion of the amount in controversy is contested by plaintiffs.” Ibarra v.
Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (quoting Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)). The defendant
must establish the amount in controversy by the preponderance of the evidence.
See Dart, 135 S. Ct. at 553-54.



 CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                            2
Case 2:20-cv-00258-AB-FFM Document 7 Filed 05/14/20 Page 3 of 4 Page ID #:116




 II.     DISCUSSION

         A. The Amount In Controversy Is Not Satisfied In Strohman.

       Plaintiff Strohman’s Complaint, filed in state court, alleges related warranty
and lemon law claims under the Song-Beverly Act, and a claim under Cal. Bus. &
Prof. Code §17531 and § 17535, against Defendant arising out of alleged defects in
a 2013 Ford Focus that Plaintiff purchased in 2015. See Compl. (Dkt. No. 1-2) ¶ 6.
Defendant removed the action based on diversity jurisdiction. Plaintiff now moves
to remand on the ground that Defendant has not established either the amount in
controversy or complete diversity of citizenship because Plaintiff anticipates
amending the Complaint to add a non-diverse citizen.

       The Court concludes that Defendant has not established that the amount in
controversy is satisfied. Defendant argues that Plaintiff’s actual damages plus a
two-times civil penalty and attorneys’ fees available under Song-Beverly together
satisfy the amount in controversy. Because Plaintiff does not plead what he paid
for the vehicle, whether it was new or used, or, according to Defendants, any facts
that would allow it to ascertain this information, Defendant assumes that the
vehicle was used and relies on the Kelly Blue Book to estimate that Plaintiff paid
about $9,850 for it. See Notice of Removal ¶ 19. This amount, plus the maximum
two-times civil penalty, equals $29,550.1 This is $45,451 short of satisfying the
amount in controversy. Defendant argues that the attorneys’ fees Plaintiff seeks
would cause the amount in controversy to be satisfied, and cites a number of lemon
law cases in which attorneys’ fees ranging from $60,000 to $355,680 were sought
or awarded. But Plaintiff’s counsel has filed a declaration attesting to having
brought dozens of lemon law cases against Defendant, and “Defendant knows that
it has never had to pay $65,000 (or even a third of that amount) in attorney’s fees
to resolve any of these cases.” See Goldsmith Decl. (Dkt. No. 12) ¶¶ 3-4. Based on
that representation, the Court find that Defendant has not established by a
preponderance of the evidence that the amount in controversy is actually satisfied
in this case, with these claims, brought by this counsel. The Court will therefore
grant the Motion for Remand. Because the amount in controversy is not satisfied,
the Court will not address whether there is complete diversity between the parties.

      The Court denies Plaintiff’s request for an award of $1,929 in attorneys’ fees
he incurred to bring this motion. “Absent unusual circumstances, courts may award

1
 This total does not take into consideration any offsets that would reduce the
damages.

 CV-90 (12/02)             CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                           3
Case 2:20-cv-00258-AB-FFM Document 7 Filed 05/14/20 Page 4 of 4 Page ID #:117




attorney’s fees under § 1447(c) only where the removing party lacked an
objectively reasonable basis for seeking removal. Conversely, when an objectively
reasonable basis exists, fees should be denied.” Martin v. Franklin Capital Corp.,
546 U.S. 132, 141 (2005). Although it is a close call, the Court finds that
Defendant’s basis for removal was sufficiently reasonable to deny the fee request.

         B. The Amount In Controversy Is Not Satisfied in Camara.

       Plaintiff Camara, represented by the same counsel representing Strohman,
filed a similar lawsuit in state court asserting the same claims. Defendant’s Notice
of Removal provides a similar calculation for the amount in controversy. The
purchase price of Camara’s vehicle was $12,275, so damages plus a two-times
civil penalty puts $36,825 in controversy. See Notice of Removal ¶ 19. Defendant
argues that attorneys’ fees make up the difference to satisfy the amount in
controversy. But Defendant’s Notice of Removal relies on the same lemon law
cases referenced above with respect to the Strohman Motion. Because Camara is
indistinguishable from Strohman in all material respects relative to the amount in
controversy, the Court finds it appropriate to extend the same reasoning to
Camara. The Court therefore finds that Defendant has not established the amount
in controversy is actually satisfied in this case, brought by this counsel, especially
in light of counsel’s declaration in Strohman. The Court therefore finds that the
amount in controversy is not satisfied in Camara for the same reasons it is not
satisfied in Strohman, and will sua sponte remand Camara.

III.     CONCLUSION

       Plaintiff Strohman’s Motion for Remand is GRANTED, but his request for
fees is denied.

      The Court REMANDS the Strohman action (CV 20-01998 AB (FFMx))
back to the state court from which it was removed.

     The Court also SUA SPONTE REMANDS the Camara action (CV 20-
00258 AB (FFMx)) back to the state court from which it was removed.

         IT IS SO ORDERED.




 CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                            4
